Citation Nr: 0809779	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  02-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a neurosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1988 to June 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the VA 
Regional Office (RO) in Waco, Texas.  This matter was before 
the Board in October of 2003 and was remanded to the RO for 
additional development.  Additional development having been 
completed, this matter was returned to the Board for 
appellate review.  In a September 2006 decision the Board 
issued decisions on all of the issues raised by the veteran, 
with the exception of entitlement to service connection for a 
psychological disorder, including neurosis, which was 
remanded to the RO for additional development.  Specifically, 
the RO was requested to schedule the veteran a psychiatric VA 
examination.  Whereas the actions requested in the Remand 
have been completed, this matter has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

A psychiatric disorder, to include neurosis, was not 
manifested during service, and any current psychiatric 
disorder is not shown to be causally or etiologically related 
to service or to a service-connected disability.  


CONCLUSION OF LAW

A psychiatric disorder, including neurosis, was not incurred 
in or aggravated by active service, and is not proximately 
due to the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2002, May 2004, and April 2005.  The RO 
provided the requisite notification regarding the disability 
evaluation or the effective date that could be assigned if 
service connection were granted in May 2006 and October 2006 
letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The Board also notes 
that the veteran has asserted that she received counseling 
for depression in 1998.  The RO attempted to obtain 
counseling records from a Texas counseling service designated 
by the veteran.  The counseling service responded in April 
2002 and reported that they were unable to find any records 
under the veteran's name and social security number.  In June 
2002 the RO requested the veteran's assistance in obtaining 
these records.  The file currently before the Board does not 
contain any response from the veteran on this issue.  
Additionally, the veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced her in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that the duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
veteran's appeal.

The veteran essentially contends that her current neurosis 
was incurred in or aggravated by active service.  Applicable 
law provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or a disease contracted in the line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A review of service medical records reflects that on a Report 
of Medical History in September 1996, the veteran answered in 
the affirmative to the question of whether she then or in the 
past depression or excessive worry.  She added that she had 
been worried and depressed within the past 6 months while a 
hospital patient.  On a Report of Medical History at the time 
of her Medical Evaluation Board proceedings, in January 1998, 
the veteran again indicated she had or had had depression or 
excessive worry.  She remarked that she had been depressed 
and worried during the Gulf War.  She reported that she 
attended Family Support Group.

In May 1998, the veteran underwent a general VA examination 
pending her separation from the military.  At that time the 
examiner noted that the veteran was alert, pleasant, and 
cooperative.  Memory and concentration were normal, and there 
was no evidence of anxiety, depression, or psychosis.  

Post-service the veteran sought counseling from a registered 
nurse in August of 1998.  The veteran reported a series of 
health problems, as well as a history of abuse as a child.  
Her primary complaint was loss of sexual desire.  The 
counselor's assessment appears to have been dysthymia.  

A VA medical record from June 2001 indicates that, while 
treating for another ailment, the veteran was given a 
depression screen which was negative.  An additional 
depression screen was conducted at a follow-up visit in July 
2004 and was also negative.  

In June of 2004, approximately six years after leaving active 
service, the veteran was seen for a primary care follow-up 
and requested a referral to the mental health clinic.  Office 
notes indicate that the veteran reported depression due to 
multiple surgeries and financial and relationship problems.  
Medical records indicate that a mental health appointment was 
scheduled in August of 2004, but that the veteran did not 
attend.  

As stated above, in September 2006 the Board remanded this 
matter to the RO to schedule a VA psychiatric examination.  
The report of the VA psychiatrist indicates the veteran did 
not keep her June 2007 appointment.  The examiner reviewed 
the claims file and medical records, however, and stated that 
he was unable to offer an opinion regarding the presence of a 
mental health condition.  

Based upon a review of the above, the Board concludes that 
the evidence in this matter is against a finding that the 
veteran has a current disability in the form of neurosis, or 
any other psychiatric disability, that is causally or 
etiologically related to service.  Although the veteran 
appears to have been found to have dysthymia in 1998, the 
record does not contain a medical opinion which establishes a 
causal connection between the veteran's psychiatric disorder, 
if any, and the veteran's active service.  Additionally, the 
record does not contain any evidence suggesting that the 
veteran's current neurosis, if any, was proximately caused by 
or proximately aggravated by a service-connected disability.  
Therefore, the Board concludes that the medical evidence 
weighs against the veteran's claim for service connection for 
a psychiatric disorder, to include neurosis. 

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to her, but 
she has failed to do so.  A claimant has the responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current psychiatric 
disorder and an injury, disease or event in service.  The 
veteran was also advised of the importance of attending her 
psychiatric VA examination, but failed to appear.  While the 
veteran is clearly of the opinion that her current 
psychiatric disorder is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for a psychiatric disorder, including psychosis, 
is not warranted.  


ORDER

Service connection for a psychiatric disorder, to include 
neurosis, is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


